Filed 5/29/13 P. v. Polloreno CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B242579

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. KA095652)
         v.

MARTY LYN POLLORENO,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County,
Mike Camacho, Judge. Affirmed.
         Ava R. Stralla, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                            _____________________
       Marty Lyn Polloreno was charged in an information with the attempted willful,
deliberate and premeditated murder of Ruben Pacheco (Pen. Code, §§ 187, subd. (a), 664,
count 1)1 and assault with a deadly weapon (§ 245, subd. (a)(1), count 2). As to the
attempted murder count it was specially alleged Polloreno had personally used a deadly
weapon to commit the offense (§ 12022, subd. (b)(2)). As to both counts the information
specially alleged Polloreno had personally inflicted great bodily injury on Pacheco in
committing the offenses (§ 12022.7, subd. (a)). Represented by retained counsel,
Polloreno pleaded not guilty to the charges and denied the special allegations.
       According to the evidence at trial, Polloreno confronted Pacheco outside
Pacheco’s home and stabbed him. Pacheco required surgery for injuries to his abdomen
and chest. The jury convicted Polloreno as charged and found true the special
allegations.
       The trial court granted defense counsel’s motion to be relieved as counsel of
record and appointed the alternate public defender to represent Polloreno on his motion
for a new trial based on ineffective assistance of counsel. At the sentencing hearing the
court heard and denied Polloreno’s motion for a new trial and a request to stay his
sentence for attempted murder. The court sentenced Polloreno to an indeterminate term
of life in prison with the possibility of parole for attempted murder, plus determinate
terms of one year for the weapon-use enhancement under section 12022,
subdivision (b)(1),2 and three years for the great bodily injury enhancement. The court
stayed imposition of sentence for assault with a deadly weapon pursuant to section 654.
The court ordered Polloreno to pay a $40 court security fee, a $30 criminal conviction
assessment, a $240 restitution fine and $4,934.08 in victim restitution. The court
imposed and suspended a parole revocation fine pursuant to section 1202.45. Polloreno

1
       Statutory references are to the Penal Code.
2
      Without objection, the trial court amended the weapon-use enhancement on its
own motion to read section 12022, subdivision (b)(1), rather than section 12022,
subdivision (b)(2), noting that subdivision (b)(2) only applies to the offense of carjacking.

                                             2
was awarded a total of 322 days of presentence credit (280 actual days and 42 days
conduct credit).
       We appointed counsel to represent Polloreno on appeal. After examination of the
record, counsel filed an opening brief in which no issues were raised. On January 14,
2013 we advised Polloreno he had 30 days in which to personally submit any contentions
or issues he wished us to consider. No response has been received to date.
       We have examined the record and are satisfied Polloreno’s attorney has fully
complied with the responsibilities of counsel and no arguable issue exists. (Smith v.
Robbins (2000) 528 U.S. 259, 277-284 [120 S.Ct. 746, 145 L.Ed.2d 756]; People v. Kelly
(2006) 40 Cal.4th 106, 112-113; People v. Wende (1979) 25 Cal.3d 436, 441.)
       The judgment is affirmed.




                                                       PERLUSS, P. J

       We concur:



              WOODS, J.



              ZELON, J.




                                            3